510 S.E.2d 177 (1999)
Richard MELVIN, Plaintiff,
v.
Roland R. ST. LOUIS, Jr. and Friedman, Rodriguez, and Ferraro, P.A., Defendants.
No. COA98-484.
Court of Appeals of North Carolina.
January 5, 1999.
Jones, Key, Melvin & Patton, P.A., by Richard Melvin, Highlands, for plaintiff-appellant.
Van Winkle, Buck, Wall, Starnes and Davis, P.A., by Dale A. Curriden, Asheville, for defendant-appellees.
GREENE, Judge.
Richard Melvin (Plaintiff) purports to appeal from the trial court's adverse final judgment by orally giving notice of appeal before the trial court. Our Rules of Appellate Procedure provide that notice of appeal in a civil action is taken "by filing notice of appeal with the clerk of superior court and serving copies thereof upon all other parties...." N.C.R.App.P. 3(a). The requirements of Rule 3 are jurisdictional; therefore oral notice of appeal is insufficient to confer jurisdiction on this Court in a civil action. Currin-Dillehay Bldg. Supply v. Frazier, 100 N.C.App. 188, 189, 394 S.E.2d 683, 683, appeal dismissed and disc. review denied, 327 N.C. 633, 399 S.E.2d 326 (1990). Because the record on appeal does not contain a notice of appeal filed with the clerk of superior court and served upon the appellees, we are required to dismiss this appeal. Crowell Constructors, Inc. v. State ex rel. Cobey, 328 *178 N.C. 563, 563-64, 402 S.E.2d 407, 407 (1991) (per curiam).
Dismissed.
Judges TIMMONS-GOODSON and HUNTER concur.